Dissenting Opinion by
Mr. Justice Eagen:
I must dissent. It is my conclusion that the question of Duncan’s liability was for the jury, and that the *256lower court’s action in granting a new trial, because of a patently inadequate charge, was correct.
The testimony was in dispute on very material points, but from the evidence the jury would be warranted in finding the following facts: The accident involved occurred in a dark rural area. The roadway, sixteen feet wide and improved with macadam, was covered with three inches of snow. The plaintiffs, Donald M. Miller and Augusta Miller, his wife, were returning to their home from a firemen’s hall, located diagonally across the street. After they had completely crossed the roadway and were walking parallel therewith on a three foot wide abutting berm (there were no sidewalks), they were hit from behind by the Hough automobile. The impact was forceful enough to drive Donald Miller through the air for a distance of fifteen feet, his body landing on the lawn in front of his home.
Before the accident, the Hough automobile, parked about 700 feet distant from the accident point, was out of gas. Its battery was disabled and would not turn over the motor. Its headlights were also dim. After securing and putting some gas in Hough’s auto, Duncan then used his own car to push the stalled vehicle (with Hough at the wheel) down the roadway. Duncan was unable to see beyond the Hough automobile. About 178 feet from the accident point, the bumpers of the automobiles disengaged and, while the motor of the Hough automobile had not yet started, it propelled itself down the roadway from the momentum of the pushing and the downward grade of the road. Since Hough died (from other causes) before this case came to trial, we have no explanation of why his automobile left the roadway and went up onto the berm.
While the questions of Duncan’s negligence and whether or not Hough’s negligence was a superseding cause are admittedly close, I do not believe we can resolve them as a matter of law.
*257Road conditions were undeniably dangerous. Hough’s automobile had no power of its own. Its headlights were not functioning properly, and hence its-driver’s front vision was very limited, if not totally negative. Can it be said, as a matter of law, that one who propels an automobile down a dark public highway under such circumstances is acting as a -reasonably prudent person, and that this conduct is not a proximate cause of a collision, occurring within seconds after the pushing stopped? I think not.
While there are no known Pennsylvania authorities directly on point, at least two other jurisdictions have considered analogous, if not similar, situations, and ruled that the questions involved here were for the jury. See, Miller v. Query, 201 Va. 193, 110 S.E. 2d 198 (1959), and Kohler v. Sheffert, 250 Iowa 899, 96 N.W. 2d 911 (1959).
Even though in the instant case the jury returned a verdict for both Hough and Duncan, it is' beyond question that the trial court’s jury instructions were erroneous. The charge dealt at length on the rights and duties of a motorist and a pedestrian when the latter is hit while on the roadway; it was totally silent as to their responsibilities when the collision occurs off the' roadway. The duties and degree of care required are vastly different in each instance. See, McNeal v. Spencer, 344 Pa. 417, 25 A. 2d 147 (1942), and Burkleca v. Stephens, 370 Pa. 371, 88 A. 2d 57 (1952).
I would affirm the grant of a new trial.